Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claim is not to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer readable storage medium” covers a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (hereafter Xie; CN 101040809 A, the rejection is based on machine translation) in view of Algazi et al. (hereafter Algazi; “The CIPIC HRTF Database”) and Kim et al. (hereafter Kim; US 20210241434 A1).
Regarding claims 1 and 5, Xie discloses an auxiliary sensing method based on a sensory substitution, comprising:
step S1: establishing an acoustic coding library of an object ([0047], a library with plural sound representing objects, such as speaking the word “cup” and sound of a horn or engine);
step S2: obtaining a surrounding environmental video in real time by using a visual input unit (1 in Fig. 1, [0014], [0034]);
step S3: obtaining object information and a category of a current environment (step 1, [0010]) by performing an object detection on each frame of a visual image based on the surrounding environmental video (lines 156, 244 and 312, e.g.), and 
step S4: establishing a three-dimensional sound field of the object according to the visual image information (step 4, [0013]), the object information and the three-dimensional coordinate position obtained in combination with the acoustic coding library of the object (step 4, [0013], [0047]), and
step S5: adjusting, for objects of different categories, the three-dimensional sound field of the each object according to variations of images, and playing the three-dimensional sound field of the each object in real time ([0047], [0044]).
Xie fails to show establishing a discrete horizontal plane included angle and a normal vector included angle in a three-dimensional space and response functions corresponding to different discrete distances. Xie teaches that HRTF is being utilized to simulate the sound of an object at a particular position located in front of a user ([0047]). Since the actual object could be located at various distance and angle relative to the user’s front axis, a single HRTF would not be sufficient. One skilled in the art would have expected that multiple HRTFs should be provided for simulating an object at a random location/distance. Algazi teaches that a HRTF database with a collection of HRTF at different discrete distances and angles relative to a person’s head based on substantial measurements from many human subjects (Fig. 1). Thus, it would have been obvious to one of ordinary to modify Xie in view of Algazi by establishing a collection of HRTFs representing the transfer functions from plural locations in front of the user in order to be able to accurately simulate the sound at any location that is reachable by the user.

Claim 7 corresponds to claim 1 discussed before.
Regarding claim 8, Xie fails to show a computer readable storage medium. Examiner takes Official Notice that this feature is notoriously well known in the art of audio signal processing. Thus, it would have been obvious to one of ordinary skill in the art to modify Xie, Algazi and Kim by utilizing well known computer storage medium for storing a program controlling how to generate the 3D sound representing an object based on the images in order to facilitate the easy transportation of the computer program.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Xie, Algazi and Kim as applied to claim 1 above, and further in view of Bilinski et al. (hereafter Bilinski; US 20170208413 A1).
Regarding claims 2 and 3, Xie fails to show deep learning network. Algazi teaches that the physical dimension of various body parts and the seat height would affect the accuracy of HRTF for a particular person (section 3 Anthropometry). Bilinski teaches selecting a personalized set of HRTFs based on the user’s specific anthropometric features as measured and the generalized HRTFs ([0003], e.g.). Based .

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To scheXiele an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PING LEE/           Primary Examiner, Art Unit 2654